DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,7-9,11,13,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zingg 4644974.
Referring to claims 1 and 15, Zingg discloses a pulsation dampening device for connection to or within a drill string, the pulsation dampening device comprising: a body  (14) having an upper connection end ( see fig. 3 at external threads on element 14)  and a lower connection end ( at flange on opposite end of element 14), the upper connection end adapted to connect to one of a drill string feed connection, a top drive, a lower Kelly drive, a saver sub, or a first drill string pipe section, the lower connection end adapted to connect to one of a saver sub, a second drill string pipe, or a bottom hole assembly ( each end is adapted to connect to one of the  listed tools ; and an internal flow path ( interior of element 14)  extending through an axial length of the body, the internal flow path including features ( choke at 16) configured with a disruptive feature oriented to attenuate fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools ( see abstract choke is effective at reducing pressure of fluids flowing through it). Note the a drill string feed connection, a top drive, a lower Kelly drive, a saver sub, or a first drill string pipe section, a second drill string pipe, a bottom hole assembly or downhole tool are not positively recited and therefore at not given any patentable weight.
Referring to claim 2, Zingg discloses wherein the disruptive feature comprises: a throat ( see fig. 1, at 10) ; and an orifice ( see fig. 1, at 11) adjacent the throat, wherein the orifice includes a cross-sectional area that is smaller than a cross-sectional area for the internal flow path in a region of the throat, wherein the orifice are capable of  attenuating fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools. Note: A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Referring to claim 4, Zingg discloses wherein the orifice ( at 11) comprises a first orifice, the internal flow path further comprising: a relief feature (   portion at 12)  disposed on one side of the orifice from the throat, the relief feature providing a gradual change in the cross-sectional area of the internal flow path, and wherein the orifice and the relief feature cooperatively  are capable of attenuating fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools.
Referring to claim 7, Zingg discloses a wear resistant material adjacent a surface of the orifice (see fig. 2, and col 2, lines 45-60 insert at throat adjacent the orifice).
Referring to claim 8, Zing discloses  the orifice and a relief feature (12) is selected based on a waveform of pulsation or acoustic energy within fluid passing through the internal flow path.
Referring to claim 9, Zingg discloses the orifice (11) and an associated relief feature (12)  are a removable insert secured within the internal flow path ( see fig. 3, orifice (11) and relief feature (12) are removable insert).
Referring to claim 11, Zingg discloses a flow restriction orifice assembly disposed within the internal flow path, the flow restriction orifice assembly comprising: an annular coupler (13) secured within the internal flow path, the annular coupler having a cylindrical opening therethrough that is wider at ends of the annular coupler than at a middle to form shoulders internal to the cylindrical opening; an annular hex nut (16) externally having a hexagonal portion and a cylindrical portion, the hexagonal portion wider than the cylindrical portion and including a cylindrical opening that is wider than a cylindrical opening through the cylindrical portion to form an internal shoulder, the cylindrical portion received within an end of the annular coupler and abutting one of the shoulders internal to the cylindrical opening through the annular coupler; and an annular wear insert  ( ceramic insert, col 2, lines 45-60) received by the cylindrical opening through the annular hex nut and abutting the shoulders internal to the cylindrical opening through the annular coupler.
Referring to claim 13, Zingg discloses a flow restriction orifice assembly (see assembly inside element 14) disposed within the internal flow path, the flow restriction orifice assembly comprising: an annular collar (13) secured within the internal flow path, and an annular wear insert  (16) having a first portion received by the annular collar and a second portion abutting a shoulder of the annular collar.

Claim(s) 1-4,8-10,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shampine 20190278306 .
Referring to claims 1 and 15, Shampine discloses a pulsation dampening device for connection to or within a drill string, the pulsation dampening device comprising: a body  (see fig. 17, at 412) having an upper connection end and a lower connection end, the upper connection end adapted to connect to one of a drill string feed connection, a top drive, a lower Kelly drive, a saver sub, or a first drill string pipe section, the lower connection end adapted to connect to one of a saver sub, a second drill string pipe, or a bottom hole assembly ( see paragraph 0106, orifice is coupled along manifold pipe 402 so it is capable being connected to the listed equipment) ; and an internal flow path ( see fig. 18 and 19)  extending through an axial length of the body, the internal flow path including features ( features 424,426,432 as shown in figures 18-19) configured with a disruptive feature oriented to attenuate fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools (see paragraph 0108, dampens fluctuations and pulsations). Note the a drill string feed connection, a top drive, a lower Kelly drive, a saver sub, or a first drill string pipe section, a second drill string pipe, a bottom hole assembly or downhole tool are not positively recited and therefore at not given any patentable weight.
Referring to claim 2, Shampine discloses wherein the disruptive feature comprises: a throat ( see fig. 19, edge along entrance at 422) ; and an orifice ( 426) adjacent the throat, wherein the orifice includes a cross-sectional area that is smaller than a cross-sectional area for the internal flow path in a region of the throat, wherein the orifice are capable of  attenuating fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools. Note: A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Referring to claim 3, Shampine discloses the orifice (426) comprises a first orifice, the internal flow path further comprising: a second orifice spaced apart along the internal flow path from the first orifice ( there can be more than one damping orifice 412, see paragraph 0106) , wherein the second orifice ( orifice 426 is second damping orifice) includes a cross-sectional area that is one of equal to or different from the cross- sectional area for the first orifice.
Referring to claim 4, Shampine discloses wherein the orifice ( at 426) comprises a first orifice, the internal flow path further comprising: a relief feature (   see fig. 19 at 432)  disposed on one side of the orifice from the throat, the relief feature providing a gradual change in the cross-sectional area of the internal flow path, and wherein the orifice and the relief feature cooperatively  are capable of attenuating fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools.
Referring to claim 8, Shampine discloses  the orifice (426)  and a relief feature (432) is selected based on a waveform of pulsation or acoustic energy within fluid passing through the internal flow path.
Referring to claim 9, Shampine discloses the orifice (426) and an associated relief feature (432) is  integral portions of the internal flow path. 
Referring to claim 10, Shampine discloses the disruptive feature comprises: a throat ( edge at entrance 422); and first and second orifices ( there can be more than one damping orifice 412, see paragraph 0106)  spaced apart from the throat, wherein each of the first and second orifices ( 426 in both damping orifices 412) has a cross-sectional area that is smaller than a cross-sectional area for the internal flow path in a region of the throat, wherein the first and second orifices attenuate pulsation or acoustic energy within fluid passing through the internal flow path ( see paragraph 0108).

Claim(s) 1, 2,14  and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Spross et al. 20100148987 .
Referring to claims 1 and 15, Spross discloses a pulsation dampening device for connection to or within a drill string, the pulsation dampening device comprising: a body  (104) having an upper connection end (see fig. 1c at 112’)  and a lower connection end (112’), the upper connection end adapted to connect to one of a drill string feed connection, a top drive, a lower Kelly drive, a saver sub, or a first drill string pipe section, the lower connection end adapted to connect to one of a saver sub, a second drill string pipe, or a bottom hole assembly (see paragraph 0013-0014) ; and an internal flow path  (104) extending through an axial length of the body, the internal flow path including features (124) configured with a disruptive feature oriented to attenuate fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools (see paragraph 0010).
Referring to claim 2, Spross discloses wherein the disruptive feature comprises: a throat (tapered area at entrance of 124) ; and an orifice ( 152) adjacent the throat, wherein the orifice includes a cross-sectional area that is smaller than a cross-sectional area for the internal flow path in a region of the throat, wherein the orifice are capable of  attenuating fluid pressure pulses emanating from surface mud pumps and fluid pressure pulses emanating from downhole tools.
Referring to claim 14, Spross discloses wherein one of the pulsation dampening device is incorporated into a top drive, the body comprises a saver sub connected between a top drive and a drill string, or the body connects first and second drill pipe segments within a drill string, the first and second drill pipe segments disposed within a borehole (see paragraph 0013-0014, body can be connected to top drive be a part of a saver sub or be connected to drill string segments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spross et al. 20100148987 in view of Jonas 20070044956.
Referring to claim 6, Spross does not disclose the orifice comprises a stepped orifice formed by a first orifice having a first inner diameter contiguous with a second orifice having a second inner diameter smaller than the first inner diameter. Spross does disclose the orifice can have a number of interior profiles (see paragraph 0016) and that orifice characteristics can be changed as part of the drilling process (see paragraph 0017).  Jonas teaches a orifice (see fig. 12) comprising a stepped orifice formed by a first orifice having a first inner diameter  (384) contiguous with a second orifice (386) having a second inner diameter smaller than the first inner diameter.  As it would be advantageous to select the best orifice that best fits the current drilling process, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device to disclosed by Spross a stepped orifice formed by a first orifice having a first inner diameter contiguous with a second orifice having a second inner diameter smaller than the first inner diameter in view of the teachings of Jonas.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zingg 4644974 in view of Erickson 3444897.
Referring to claim 12, Zingg discloses a flow restriction orifice assembly disposed within the internal flow path, the flow restriction orifice assembly comprising: an annular retainer sleeve (13) secured within the internal flow path, the annular retainer sleeve having a cylindrical opening having a first inner diameter along a portion of an axial length and a second inner diameter smaller than the first inner diameter along a remainder of the axial length to form a shoulder internal to the cylindrical opening; an annular wear insert (ceramic insert, col 2, lines 45-60) received within the portion of the annular retainer sleeve having the first inner diameter and abutting the shoulder at a first end.  Zingg does not teach  a snap ring abutting a second end of the annular wear insert  and received by a groove in the first inner diameter of the annular retainer sleeve. Erickson teaches a snap ring  (33) abutting a second end of the annular wear insert  (25) and received by a groove in the first inner diameter of the annular retainer sleeve (10).  Erickson teaches the snap ring helps to ensure the insert stays in place (see col. 3, lines 5-10, snap ring serves as safety measure).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Zingg to have a snap ring as taught by Erickson to further ensure the insert remains in place.   

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spross et al. 20100148987.
Referring to claim 16, Spross discloses a drilling assembly, the drilling assembly comprising a pulsation dampening devices  as claimed in claim 1 ( see fig. 1, at 100) located between a top drive and a drill bit (see paragraph 0013 can be connected between top drive and bit shown at 226 in figure 2).  Spross does not specifically disclose downhole equipment or multiple pulsation dampening devices.  The examiner take official notices that it  well known in the art that to have additional downhole tools as part of a drilling assembly. Moreover, duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As it would be advantageous to reduce additional noise due to fluid pressure or   pressure fluctuations emitted by other downhole equipment, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Spross to have pulsation dampening device also located between downhole equipment and bit because it  well known in the art that to have additional downhole tools as part of a drilling assembly and duplicating the components of a prior art device is a design consideration within the skill of the art

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672